Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment (except the title) was given in a telephone interview with R. Brice Turner (RN: 77,312) on May 25, 2022.

The application has been amended as follows:
IN THE TITLE
METHOD OF MAKING FLEXIBLE SEMICONDUCTOR DEVICE WITH GRAPHENE TAPE

IN THE CLAIMS
Claim 11.  (Currently Amended) A method for assembling a semiconductor device, the method comprising: 
providing a first tape that has a plurality of bonding pads and a plurality of conductive traces comprising graphene formed thereon, wherein the plurality of bonding pads are formed in a first center area of the first tape, and the plurality of conductive traces are electrically connected to and extend from respective bottom surfaces of the plurality of bonding pads to a first peripheral area surrounding the first center area; 
attaching a first semiconductor die to the first tape and electrically connecting the first die to the plurality of bond pads by way of a plurality of die electrical contacts; and 
attaching a second center area of a second tape to the first semiconductor die, and a second peripheral area surrounding the second center area of the second tape to the first peripheral area of the first tape by way of an adhesive therebetween, wherein the first and second tapes encapsulate the first semiconductor die, the plurality of die electrical contacts, and at least a part of the plurality of conductive traces.

Claim 21.  (Currently Amended) A method for assembling a semiconductor device, the method comprising: 
providing a first tape that has a plurality of bonding pads and a plurality of conductive traces formed thereon, wherein the plurality of bonding pads and the plurality of conductive traces comprise graphene, wherein the plurality of bonding pads are formed in a first center area of the first tape, and the plurality of conductive traces are electrically connected to and extend from respective bottom surfaces of the plurality of bonding pads to a first peripheral area surrounding the first center area; 
attaching a first semiconductor die to the first tape and electrically connecting the first die to the plurality of bond pads by way of a plurality of die electrical contacts; and 
attaching a second center area of a second tape to the first semiconductor die, and a second peripheral area surrounding the second center area of the second tape to the first peripheral area of the first tape by way of an adhesive therebetween, wherein the first and second tapes encapsulate the first semiconductor die, the plurality of die electrical contacts, and the plurality of conductive traces.


Allowable Subject Matter
Claims 11-30 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898